Case 1:19-cv-00850-JB-B Document 52 Filed 04/30/20 Page 1 of 3                      PageID #: 235



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

 JAMES R. DRIGGERS,
                                                  *
         Plaintiff,                               *
                                                  *
 vs.                                              *
                                                  *
                                                    Civil Action No.: 1:19-cv-00850-JB-B
 CALIBER HOME LOANS, INC., and                    *
 FAY SERVICING, LLC., and                         *
 CITIBANK N.A. AS TRUSTEE FOR                     *
 CMLTI ASSET TRUST,                               *

         Defendants.

              PROTECTIVE ORDER ENTERED ON AGREEMENT OF PARTIES

         Plaintiff James R. Driggers (“Driggers”) and Defendants Fay Servicing, LLC (“Fay”) and

Citibank N.A. As Trustee For CMLTI Asset Trust (“Citibank”) (collectively the “Parties”), have

agreed on certain protections and procedures regarding the production of certain documents and

information which will or may be produced or disclosed during the course of the above-styled

Action, and have requested that the Court enter a Protective Order memorializing such protections.

The Court, therefore, enters the following order:

         1.      From and after the execution of this Order by the Parties, the Parties may designate

as “Confidential” any documents which they produce which they, in good faith, believe to be

confidential or to include sensitive personal information, business information, trade secrets,

financial information or other proprietary or confidential information. Designation may be

accomplished by stamping each confidential document with the legend “Confidential” or similar

words.

         2.      Documents which are so designated as “Confidential” shall be used solely for the

purposes of prosecuting or defending this Action, or any appeal or retrial after any such appeal.
Case 1:19-cv-00850-JB-B Document 52 Filed 04/30/20 Page 2 of 3                      PageID #: 236



“Confidential” documents shall not be disclosed to any persons other than (a) counsel of record

for Parties to this proceeding, including necessary professional, secretarial and clerical personnel

from such counsel's respective offices; (b) qualified persons taking or recording testimony

involving such documents or information and necessary stenographic, videographic and clerical

personnel therefore; (c) officers, directors and employees of the parties to this Action to which

disclosure is necessary for purposes of this litigation; (d) independent consultants and technical

experts and their staff who are engaged directly in this Action; and (e) any trial or appellate court

(the “Court”). Any filings under seal must comply with S.D. Ala GenLR 5.2.

       3.      Any documents designated as “Confidential” which are filed with the Court,

including as an attachment or exhibit to any motion or other filing, shall be filed with the Clerk of

the Court under seal and made available only to the Court, Court personnel, counsel of record for

the Parties to this proceeding and persons designated elsewhere in this Order as being authorized

to receive such information, except as otherwise agreed by the Parties and/or ordered by the Court.

       4.      This Order is without prejudice to the rights of the Parties to seek an Order from

this Court imposing greater, lesser or different restrictions on the dissemination or use of

“Confidential” information or to seek to rescind, modify, alter or amend this Order with respect to

specific documents or information.

       5.      By making documents available for use in this Action, the Parties have not waived

or compromised any confidentiality or protectability of the same, nor have they admitted to the

admissibility at trial of the documents or waived any objections to the admissibility of the same.

       6.      Subject to Paragraph 2 above, the confidential information is not to be shared

directly or indirectly with any other person or entity without prior written consent of the Parties

or, failing such consent, Court permission.



                                                 2
Case 1:19-cv-00850-JB-B Document 52 Filed 04/30/20 Page 3 of 3                                       PageID #: 237



       7.      Any party or individual acting on behalf of a party who discloses confidential

information to any person or entity not designated in this Order may be liable to the non-disclosing

party for all damages, including costs and attorney's fees, incurred by the non-disclosing party

arising from or related to such disclosure.

                              29th day of ____________________,
       DONE and ORDERED this ______          April              2020.
                                                                        Digitally signed by U.S. Magistrate Judge Sonja
                                                                        F.Bivins
                                                 U.S. Magistrate        DN: cn=U.S. Magistrate Judge Sonja F.Bivins,
                                                                        o=Alabama Southern District, ou=U.S. District
                                                 Judge Sonja F.Bivins   Court, email=efile_Bivins@alsd.uscourts.gov,
                                                                        c=US
                                                 ________________________________
                                                                        Date: 2020.04.29 15:55:31 -06'00'


                                                 SONJA F. BIVINS
                                                 United States Magistrate Judge




                                                 2
